UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 WILLIAM E. POWELL,

        Plaintiff,
                v.                                        Civil Action No. 17-2435 (JEB)
 UNITED STATES DEPARTMENT OF
 TREASURY OFFICE OF FOREIGN
 ASSETS CONTROL, et al.,

        Defendants.


                                 MEMORANDUM OPINION

       In the latest of a multitude of Freedom of Information Act suits, pro se Plaintiff William

E. Powell seeks records from Defendants Department of Treasury and Department of Justice. In

now moving for summary judgment, Defendants contend that, although they came up empty,

they have conducted an adequate search for the material Powell seeks. The Court agrees.

I.     Background

       Powell’s First Amended Complaint here, filed on February 23, 2018, requests documents

from the Office of Foreign Assets Control (OFAC), which is housed within Treasury. See ECF

No. 11 at 1. Specifically, he requested the following:

               All Applications and License provided by the Office of Foreign
               Assets Commission [sic] (OFAC) for the Powell Printing Inc,
               Powell Printing Co, William A. Powell aka William Andrew
               Powell, Andrew Powell[,] Seco Tools Inc, Sandvik
               Cormorant/Sandvik Group and Amelia L. Powell aka Amelia
               Louise Powell, Amelia Louise Zeigler aka Amelia L. Zeigler and
               William E. Powell to include family travel and business for years
               January 1, 1987 through December 11, 2017.

Letter of Dec. 28, 2017, attached to FAC.


                                                1
       It is unclear why Powell believes that OFAC, which “is principally responsible for

administering U.S. economic sanctions programs . . . primarily directed against foreign states and

foreign nationals,” would have records on these people and entities. See ECF No. 14-1

(Declaration of Marshall H. Fields, Jr.), ¶ 6. Nor is there any basis here to have named DOJ. In

any event, “the OFAC FOIA Office tasked the Licensing Division to search for responsive

records [since] . . . if OFAC had any responsive records . . . , they would be located within the

Licensing Division.” Id., ¶ 14. As Powell had previously submitted the same request to OFAC

with a shorter list of names, this time its FOIA Office only searched for records with names not

already used. Id., ¶¶ 12, 15. Specifically, this time around, it plugged in “Seco Tools,”

“Sandvik,” “Cormorant,” “Amelia Powell,” and “Amelia Zeigler.” Id., ¶¶ 13, 15 (inadvertently

saying new search terms in ¶ 12, when actually in ¶ 13). The new search yielded no responsive

records. Id., ¶ 16. Defendant, consequently, now moves for summary judgment, asserting its

search was sufficient.

II.    Legal Standard

       Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A genuine issue of material fact is one that would change the outcome of the litigation.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Only disputes over facts that

might affect the outcome of the suit under the governing law will properly preclude the entry of

summary judgment.”). In the event of conflicting evidence on a material issue, the Court is to

construe the conflicting evidence in the light most favorable to the non-moving party. See

Sample v. Bureau of Prisons, 466 F.3d 1086, 1087 (D.C. Cir. 2006).




                                                 2
       FOIA cases typically and appropriately are decided on motions for summary judgment.

See Defenders of Wildlife v. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009); Bigwood v.

U.S. Agency for Int’l Dev., 484 F. Supp. 2d 68, 73 (D.D.C. 2007). In FOIA cases, the agency

bears the ultimate burden of proof to show that it conducted an adequate search. See Steinberg

v. U.S. Dep’t of Justice, 23 F.3d 548, 551 (D.C. Cir. 1994). “At all times courts must bear in

mind that FOIA mandates a ‘strong presumption in favor of disclosure’ . . . .” Nat’l Ass’n of

Home Builders v. Norton, 309 F.3d 26, 32 (D.C. Cir. 2002) (quoting Dep’t of State v. Ray, 502

U.S. 164, 173 (1991)). The Court may grant summary judgment based solely on information

provided in an agency’s affidavits or declarations when they describe “the documents and the

justifications for nondisclosure with reasonably specific detail, demonstrate that the information

withheld logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor by evidence of agency bad faith.” Military Audit Project v. Casey,

656 F.2d 724, 738 (D.C. Cir. 1981).

III.   Analysis

       In moving for summary judgment, Treasury maintains that it conducted an adequate

search. The adequacy of an agency’s search for documents under FOIA “is judged by a standard

of reasonableness and depends, not surprisingly, upon the facts of each case.” Weisberg v. Dep’t

of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984). The issue is, ultimately, whether an agency’s

search was “reasonably calculated to uncover all relevant documents.” Truitt v. Dep’t of State,

897 F.2d 540, 542 (D.C. Cir. 1990) (internal citation and quotation marks omitted). To meet its

burden, the agency should submit affidavits or declarations that explain the scope and method of

its search “in reasonable detail.” Perry v. Block, 684 F.2d 121, 127 (D.C. Cir. 1982). The

“adequacy of a FOIA search is generally determined not by the fruits of the search, but by the


                                                 3
appropriateness of the methods used to carry out the search.” Iturralde v. Comptroller of the

Currency, 315 F.3d 311, 315 (D.C. Cir. 2003).

       The Declaration from Marshall Fields, the Assistant Director of OFAC’s Information

Disclosure and Records Management Division, shows that Defendant searched for records in the

only place they were likely to be housed – viz., the Licensing Division – and also searched using

terms that would locate responsive records. See Fields Decl., ¶¶ 12-15, As a result, the

Government has apparently satisfied its burden. Powell, however, is not entirely convinced,

although he does not put up much of a fight here, see ECF No. 16 (Opp.), particularly compared

to his lengthy briefs in his other FOIA cases.

       Plaintiff first very broadly rejoins that “Defendant did not illustrate when the search was

conducted, what office/files were searched, name of database was searched [sic] and who

conducted the search and by what means regarding Plaintiff’s FOIA Request.” Opp. at 3. This

is not the case. Fields explained that the search was conducted by Licensing Division personnel

of their records on or directly before March 26, 2018, using the search terms previously

discussed. See Fields Decl., ¶¶ 15-16.

       Powell next complains that Defendant’s search for “Sandvik” was inappropriate since his

request was for “Sandvik Cormorant/Sandvik Group.” Opp. at 3-4. Of course, as Treasury notes

in its Reply, shorter search terms would “have captured any records . . . that included the

searched words as part of longer strings.” Reply at 4.

       Plaintiff also points out that his previous requests had a narrower time scope than his last

one; as a result, the Government cannot rely on its prior searches of the old terms. See Opp. at 4.

This argument is valid inasmuch as the request at issue seeks records from 1987 to 2017. See

Dec. 28, 2017, Letter. Powell’s earlier missives, conversely, sought documents from 1988-2007



                                                 4
(Aug. 1, 2017, email modifying earlier request) and 1988-2017 (Nov. 3, 2017, Request). See

Fields Decl., ¶ 12 & exhibits cited therein. In other words, the only year the prior searches did

not cover for all terms was 1987. Instead of arguing that this is a trivial matter, Treasury has

admirably dotted all of its i’s. As Fields explains in a supplemental declaration, the Licensing

Division went back and did a search of 1987 records for certain terms, which would have

covered all the bases. See ECF No. 20-2 (Supplemental Declaration of Marshall H. Fields, Jr.),

¶¶ 12-13.

        In his Surreply, Powell also mentions that there was no search for hard-copy records. See

ECF No. 19 at 3. Yet, Fields refutes this point, explaining that, “subsequent to the Plaintiff’s

Opposition, the Licensing Division also reviewed available hard copy records contained in

several notebooks which summarize licenses issued under the Cuba program . . . from January 1,

1987[,] until the end of those hard copy records on March 25, 1999.” Fields Supp. Decl., ¶ 14.

Powell also argues that OFAC did not search the Federal Records Center for hard copies. See

Surreply at 3. Not only is this an argument that exceeds the permitted scope of the Surreply, see

Minute Order of June 15, 2018, but Fields has twice averred that all responsible documents

would be found in the Licensing Division. The Court has no reason to question that conclusion.

                                      *       *       *

        Although this winds up the current litigation, it is unlikely to dissuade Powell from

continuing his course of making FOIA requests and then following up with suits – at least six in

front of this Court alone − particularly given that he qualifies for in forma pauperis status and

thus pays nothing. Perhaps he could articulate at some point to the Government or this Court

what he hopes to ultimately accomplish, as there may be a more direct and less exhausting route

to relief.



                                                  5
IV.    Conclusion

       In any event, as far as this case is concerned, the Court will issue an Order granting

Defendants’ Motion for Summary Judgment.

                                                           /s/ James E. Boasberg
                                                           JAMES E. BOASBERG
                                                           United States District Judge
Date: July 3, 2018




                                                6